 

Exhibit 10.1

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “Agreement”), dated as of the 27th day of April,
2009, is entered into by and between XCELLINK INTERNATIONAL LIMITED, a British
Virgin Island Corporation operating out of Hong Kong (“Licensor”) and XCELLINK
INTERNATIONAL INC., a Nevada corporation (“Licensee”).

 

WHEREAS:

A.  Licensor has been engaged in research during the course of which it has
invented, developed and/or acquired certain technologies resulting in patented
processes related to the automated data interchange of financial transactions
between customers and merchants over local, wired or wireless electronic link
using an information device - most commonly a mobile phone (the “Patented
Technologies”) which Patented Technologies are wholly owned by the Licensor;

B.  Licensor wants to enter into this Agreement with the objective of furthering
the development, use and exploitation of its Patented Technologies, while
securitizing the Patented Technologies by way of providing the License (as
defined herein) to the Licensor which is a publicly traded corporation and
Licensee wants to acquire license to the Patented Technologies; and

C.  The Licensee wants Licensor to license its Patented Technologies to the
Licensee on the terms and conditions set out in this agreement.

THE PARTIES AGREE AS FOLLOWS:

1.0

PROPERTY RIGHTS IN AND TO THE TECHNOLOGY:

1.1                   The Licensee acknowledges and agrees that Licensor owns
all right, title and interest in and to the Technology.

1.2                   The Licensor must, at the request of Licensee, enter into
such further agreements and sign all documents as may be required to ensure the
full transfer of ownership of the Patented Technologies via a share exchange
agreement (the “Share Exchange Agreement”) through which Licensor agrees with
Licensee to exchange 100% of the issued and outstanding shares of Licensor for
shares in the share capital of Licensee.

2.0

GRANT OF LICENSE:

2.1                   In consideration of the one time royalty payment of
20,000,000 shares in the capital of Licensee, to be provided by Licensor
majority shareholder, Mark Fingarson (“Fingarson”) and transferred from stock
registered to Fingarson in efforts to increase shareholder value, Licensor
grants to the Licensee an exclusive and irrevocable global license in perpetuity
to use and sublicense the Patented Technologies and any improvements and to
manufacture, distribute, and sell the any related products (the “Products”) on
the terms and conditions set out in this Agreement.

 

--------------------------------------------------------------------------------

2.2                   The license granted under this agreement is granted to the
Licensee and not to any Affiliated Companies.

2.3                   Notwithstanding Article 3.1, the parties acknowledge and
agree that Licensor may use the Patented Technologies and any improvements
without charge in any manner only as such use may be required for the further
development of the Patented Technologies and not for commercial use.

3.0

PATENTS:

3.1                   The Licensee may identify any process, use or products
arising out of the Technology and any improvements that may be patentable and
Licensor will, on the request of the Licensee, take reasonable steps to apply
for a patent in the name of Licensor provided that the Licensee pays all costs
of applying for, registering and maintaining the patent in the jurisdictions in
which the Licensee designates that a patent is required. All current patents
issued for the Patented Technologies are set out on Schedule “A” hereto.

3.2                   On the issuance of a patent obtained, the Licensee becomes
the licensee of the patent on the terms and conditions set out in this
agreement.

4.0

APPOINTMENT OF DIRECTOR

4.1       As a term of this Agreement, Michael Malbourne, CEO and director of
the Licensor, shall also be appointed to the board of directors of Licensee.

5.0

GENERAL:

5.1                   The Licensee must permit any duly authorized
representative of Licensor, during normal business hours and at Licensor's sole
risk and expense, to enter any premises of the Licensee for the purpose of
inspecting the Products and the manner of their manufacture and generally of
ascertaining whether or not this agreement has been, is being, or will be
complied with by the Licensee.

5.2                   Subject to the limitations set out in this Agreement, this
Agreement operates for the benefit of and is binding on the parties and their
respective successors and permitted assigns.

5.3                   No condoning, excusing or overlooking by any party of any
default, breach or non-observance by any other party at any time or times in
respect of any terms or conditions of this agreement operates as a waiver of
that party's rights under this agreement. A waiver of any provision of, or right
under, this agreement must be in writing signed by the party entitled to the
benefit of that provision or right, and is effective only to the extent set out
in any written waiver.

5.4                   No exercise of a specific right or remedy by any party
precludes it from or prejudices it in exercising another right or pursuing
another remedy or maintaining an action to which it may otherwise be entitled
either at law or in equity.

5.5                   Marginal headings as used in this agreement are for the
convenience of reference only and do not form a part of this agreement and are
not be used in the interpretation of this agreement.

 

--------------------------------------------------------------------------------

5.6                   The terms and conditions contained in this agreement
which, under this agreement, require performance by the parties after the expiry
or termination of this agreement, remain in force despite this agreement’s
expiry or termination for any reason.

5.7                   Part or all of any Article, part, section, clause,
paragraph or subparagraph of this agreement that is indefinite, invalid, illegal
or otherwise voidable or unenforceable may be severed from this agreement and
the balance of this agreement continues in full force and effect.

5.8                   This Agreement sets out the entire understanding between
the parties and no changes to this agreement are binding unless signed in
writing by the parties to this agreement.

5.9

Time is of the essence of this Agreement.

5.10                In this Agreement, unless the contrary intention appears,
the singular includes the plural and vice versa and words importing a gender
include other genders.

 

THE PARTIES INTENDING TO BE LEGALLY BOUND have executed this Agreement as of the
date first above written.

 

XCELLINK INTERNATIONAL INC.

XCELLINK INTERNATIONAL LIMITED

 

By: /s/ Mark Fingarson

By. /s/ Michael Malbourne

 

Name:Mark Fingarson

Name: Michael Malbourne

Title: President/Director

Title: CEO/Director

 

 

/s/ Mark Fingarson

Mark Fingarson

 

--------------------------------------------------------------------------------

SCHEDULE "A"

 

DESCRIPTION OF "TECHNOLOGY"

 

 

Licensor File #

Inventor(s)

Description

Patent #

India

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

207687

Malaysia

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

MY-123132-A

United States

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

US 7,024,385 B1

Canada

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

2,264,048

Philippines

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

1-1997- 57704

China

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

ZL 97197543.4

ARIPO

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

AP 1088

Singapore

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

T-NO. 64100 [WO 98/09260]

Australia

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

731121

Vietnam

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

1831

New Zealand

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

334917

Taiwan

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

105305

South Africa

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

97/7747

International PCT

 

John Warwick Adcock and Rodney Alfred John Reynolds

Automatic Electronic Funds Transfer System and Method

PO 2011

 

 

 